DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on June 30, 2022. Claim 1 has been amended. Claims 2, 5, and 7 have been canceled. Claims 10-15 have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on references to Reilly and Clum applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 1, 3-4, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Beechy et al. (US 2016/0096053 A1) in view of Helfgott (US 7,886,837 B1).
With regard to claim 1, Beechy discloses a control device for operating a fire extinguisher system (300), the fire extinguisher system comprising: at least one hose (Fig. 3) having an extinguisher nozzle (Fig. 3) arranged at an end of the hose by which a pressurized extinguishing fluid is released, a conveying pump (308) for pressurized conveying of the extinguishing fluid in the hose toward the extinguisher nozzle, a first supply line (between 312 and 308) to the conveying pump from a tank of a fire extinguisher device (312), a second supply line (between 328 and 308) to the conveying pump from a stationary extinguishing fluid source (328), a valve system (304 and 310) connected upstream of the conveying pump (308), wherein the first supply line and the second supply line are connected to the valve system (Fig. 3).
However, Beechy does not disclose a controller adapted to function as an operations center, the valve system is a multi-port valve, and the multi-port valve comprises a motor-driven pressure-controlled valve, wherein the multi-port valve switches at an adjustable pressure threshold.
Helfgott teaches a control device for operating a fire extinguisher system, the fire extinguisher system comprising a controller (120 Fig. 4) adapted to function as an operations center, a multi-port valve (117) and the multi-port valve comprises a motor-driven pressure-controlled valve, wherein the multi-port valve switches at an adjustable pressure threshold (Col. 9 lines 50-67
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Beechy, by replacing the valve system (304 and 310) with the multi-port valve (117) and the corresponding flow indicating transmitter (116) and the control apparatus (120) as taught by Helfgott with one inlet port connected to tank (312) and another inlet port connected to source (328) of Beechy, for the benefit of maintaining a constant water pressure (Col. 9 lines 59-60).
With regard to claim 3, the device of Beechy as modified by Helfgott discloses the invention as disclosed in the rejection of claim 1 above. Helfgott further discloses the multi-port valve (117) is controlled via pressure present at the multi-port valve in the second supply line (75).
With regard to claim 4, the device of Beechy as modified by Helfgott discloses the invention as disclosed in the rejection of claim 1 above. Helfgott further discloses pressure present at the multi-port valve (117) in the second supply line (75) can be defined with a pump (public main water source).
With regard to claim 6, the device of Beechy as modified by Helfgott discloses the invention as disclosed in the rejection of claim 1 above. Beechy in view of Helfgott further discloses a flow connection between the tank (312 of Beechy) and the pump (308 of Beechy) in a loaded state of the multi-port valve (117of Helfgott).
With regard to claim 8, the device of Beechy as modified by Helfgott discloses the invention as disclosed in the rejection of claim 1 above. Beechy in view of Helfgott further discloses the switching position of the multi-port valve is displayed (by flow indicator transmitter 116 of Helfgott).
With regard to claim 9, the device of Beechy as modified by Helfgott discloses the invention as disclosed in the rejection of claim 1 above. Beechy in view of Helfgott further discloses the multi-port valve is a switch valve (117).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752